DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/21 has been entered.
	
Response to Amendment
The amendment filed on 02/12/21 has been entered. Claims 1-20 remain pending in the application.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Cooley (US 8,108,359).	
Regarding claim 1, Kirshenbaum discloses:
A method, comprising performing the following operations: creating a tagset comprising a plurality of metadata tags at least by ([0018] “An "access 
associating the metadata tags of the tagset with an object that resides in both first and second namespaces, and a type of the first namespace is different from a type of the second namespace at least by ([0008] “In some implementations, the data store can include a namespace that associates names with objects. An example of a namespace is a file system, in which objects are stored as files that are identified by filenames. Another example of a namespace is a key-value store, which stores associated key-value pairs.” [0043] “The same object can be bound to multiple names in the same namespace or in different namespaces”) and the names (tagset) associated with objects can refer to the same object in different namespaces (first and second namespaces) and the type of the first namespace is the filesystem with objects stored as files that are 
creating a first persona and a second persona wherein the object is considered as a first type of object to the first persona, and the object is considered as a second type of object to the second persona, and the second type of object is different from the first type of object at least by ([0018] “The process of Fig. 2A includes receiving (at 202), from a first requester, a first request to manage a first object associated with a first type of the multiple types, where the first request includes a first access key.” [0019] “The process of Fig. 2A further includes receiving (at 204), from a second requester, a second request to obtain access to an object, where the second request includes a second access key and an indication of a second type” [0021] “The process includes determining (at 206), based on the second access key, that the second request refers to the first object. It is noted that the second access key can be identical to the first access key, or alternatively, the second access key can be different from the first access key, but both the first and second access keys refer to the same object given the state of the data store 102 during the processing of the second request.” [0045] “Note another lookup function, e.g. path.lookupBooleanQ, can be used for primitive objects and can specify the expected type (e.g. a Boolean value) implicitly. The second request (received at 204 in Fig. 2A), the third request (received at 212 in Fig. 2B), and/or the fourth request (received at 222 in Fig. 2C) can include any of the foregoing lookup functions. Each of the lookup functions can return a reference to the object bound to the indicated path (e.g. path or combination of namespace and name), but only if the type of that object is compatible with the expected type.”) and the first and second personas are the first access key and the second access key, respectively, wherein each type of access key returns a path/sequence of names or a combination of namespace and name, depending on the type indicated in the request (same object appears as different types when the object information is returned based on the type specified in the request);
Kirshenbaum fails to disclose “enabling improved user access to the object by assigning the first persona and the second persona with the tagset so that the object is accessible using both a first access method associated with the first persona and using a second access method associated with the second persona; and the second access method is different from the first access method
enabling one of the personas to use the tagset to locate and access the object”
However, Cooley teaches the following limitations, enabling improved user access to the object by assigning the first persona and the second persona with the tagset so that the object is accessible using both a first access method associated with the first persona and using a second access method associated with the second persona at least by ([col. 8, lines 4-8] “The setting definition module may also receive a setting (step 620). The setting may be an access setting, a sharing setting, or any other suitable setting. Access settings may define read access, write access, modify access, copy access, and various other types of access.” [col. 9, lines 13-17] “FIG. 7 illustrates an exemplary computing device 702. Computing device 702 may include one or read or write to the word document based on settings 732 and 734. User Josh may request access to the same object 762, but he may be denied access based on settings 732 or 734…Chris and Amy may have a tag with the same text but with different access settings. For example, Chris may tag a digital picture, object 766, with tag 712. Tag 712 may be the text “Hawaii.” Chris may define setting 732, which is associated with tag 712, as no access for user Dad. Amy may tag a digital picture, object 776, with tag 726. Tag 726 may also be the text “Hawaii.” Amy may define setting 746, which is associated with tag 726, as full access for Dad. Dad may perform a search for all digital pictures with the tag “Hawaii”, discovering object 766 from Chris and object 776 from Amy. In some embodiments, discovering objects may refer to returning search results. Search results may be provided as links to an object. Based on the settings from each tag-setting database, Dad may not be able to access object 766, but may have full access to object 776, even though they are both tagged with the same text—“Hawaii.””) and fig. 7 shows the different user accounts/users 
and the second access method is different from the first access method enabling one of the personas to use the tagset to locate and access the object at least by ([col. 8, lines 4-8] “The setting definition module may also receive a setting (step 620). The setting may be an access setting, a sharing setting, or any other suitable setting. Access settings may define read access, write access, modify access, copy access, and various other types of access.” [col. 10, lines 25-40] “Chris and Amy may have a tag with the same text but with different access settings. For example, Chris may tag a digital picture, object 766, with tag 712. Tag 712 may be the text “Hawaii.” Chris may define setting 732, which is associated with tag 712, as no access for user Dad. Amy may tag a digital picture, object 776, with tag 726. Tag 726 may also be the text “Hawaii.” Amy may define setting 746, which is associated with tag 726, as full access for Dad. Dad may perform a search for all digital pictures with the tag “Hawaii”, discovering object 766 from Chris and object 776 from Amy. In some embodiments, discovering objects may refer to returning search results. Search results may be provided as links to an object. Based on the settings from each 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cooley into the teaching of Kirshenbaum because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kirshenbaum to further include the various access methods for accessing objects based on tag-related access permissions as in Cooley in order to protect sensitive objects from being accessed by unauthorized users.
As per claim 2, claim 1 is incorporated, Cooley further discloses:
wherein the identity of the object need not be known in order to locate and access the object at least by ([col. 3, lines 27-39] “Tagging may generally refer to the process of associating a keyword or other term with an object. Tags may enable keyword-based classification, search, and organization of objects. Tagging systems may be used to associate tags with digital pictures, digital videos, web pages, blog entries, or any other suitable data objects. Tagging may also be referred to as folksonomy, collaborative tagging, social classification, social indexing, social tagging, and various other names. In contrast to traditional all digital pictures with the tag “Hawaii”) and the tags, which can be user-defined metadata tags, are used to search for the objects rather than the specific identity of the object; that is, the tags of the objects can refer to more than one object, therefore, each does not strictly identify only one object.
As per claim 3, claim 1 is incorporated, Cooley further discloses:
wherein modification of the tagset does not change the personas assigned to the tagset at least by ([col. 9, lines 14-17, 57-61] “FIG. 7 shows a user account 760 and a user account 772 with respective tag-setting databases 754 and 756. Tag-setting databases 754 and 756 may be any database capable of storing tag-to-setting associations…Object management system 710 may be available to all users on the personal computer and may allow the users to set access definitions for tags, store the tags in a tag-setting database, add objects, add tags, and/or perform other object management tasks.”).
As per claim 4, claim 1 is incorporated, Cooley further discloses:
when a search based on one or more of the metadata tags in the tagset is performed, the search returns all objects associated with the tagset at least by ([col. 10, lines 25-36] “Chris and Amy may have a tag with the same text but with different access settings. For example, Chris may tag a digital picture, object 766, with tag 712. Tag 712 may be the text “Hawaii.” Chris may define setting 732, which is associated with tag 712, as no access for user Dad. Amy may tag a digital picture, object 776, with tag 726. Tag 726 may also be the text “Hawaii.” Amy may define setting 746, which is associated with tag 726, as full access for Dad. Dad may perform a search for all digital pictures with the tag “Hawaii”, discovering object 766 from Chris and object 776 from Amy. In some embodiments, discovering objects may refer to returning search results).
As per claim 5, claim 1 is incorporated, Cooley further discloses:
wherein accessing the object comprises reading and/or modifying the object at least by ([col. 8, lines 4-8] “The setting definition module may also receive a setting (step 620). The setting may be an access setting, a sharing setting, or any other suitable setting. Access settings may define read access, write access, modify access, copy access, and various other types of access.” [col. 10, lines 19-18] “Dad may request access to object 762. Access control module 752 may allow Dad to read or write to the word document based on settings 732 and 734.”).
As per claim 6, claim 1 is incorporated, Cooley further discloses:
wherein the metadata tags of the tagset are associated with one or more additional objects in a group of objects that includes the object at least by ([col. 9, lines 13-17] “FIG. 7 illustrates an exemplary computing device 702. Computing device 702 may include one or more user accounts for storing tag-to-setting associations within a database. The user accounts may also store and manage multiple objects. FIG. 7 shows a user account 760 and a user account 772 with respective tag-setting databases 754 and 756. Tag-setting databases 754 and 756 may be any database capable of storing tag-to-setting associations.”) and Fig. 7 shows metadata tags, such as tag 714, being associated with both object 762 and the additional object 764 within the group of objects associated with user account 760.
As per claim 7, claim 1 is incorporated, Cooley further discloses:
wherein the first and second personas are associated with different respective rules concerning handling of the metadata tagset and/or handling of the object at least by ([col. 10, lines 13-20, 25-40] “The access control module may control access to objects 762, 764, and 766 based on the tag-to-setting associations stored in each user accounts' tag-setting database. For example, Dad may request access to object 762. Access control module 752 may allow Dad to read or write to the word document based on settings 732 and 734. User Josh may request access to the same object 762, but he may be denied access based on settings 732 or 734…Chris and Amy may have a tag with the same text but with different access settings. For example, Chris may tag a digital picture, object 766, with tag 712. Tag 712 may be the text “Hawaii.” 
As per claim 8, claim 1 is incorporated, Cooley further discloses:
wherein the object can be queried and updated using any of the personas at least by ([col. 10, lines 13-20, 25-40] “The access control module may control access to objects 762, 764, and 766 based on the tag-to-setting associations stored in each user accounts' tag-setting database. For example, Dad may request access to object 762. Access control module 752 may allow Dad to read or write to the word document based on settings 732 and 734. User Josh may request access to the same object 762, but he may be denied access based on settings 732 or 734” [col. 9, lines 13-17] “The user accounts may also store and manage multiple objects. FIG. 7 shows a user account 760 and a user account 772 with respective tag-setting databases 754 and 756. Tag-setting databases 
As per claim 9, claim 1 is incorporated, Cooley further discloses:
wherein the object with which the metadata tags are associated is part of a backup dataset at least by ([col. 2, lines 4-7] “The method may further comprise receiving the setting and associating the setting with the tag. In some embodiments, an action may be performed based on the setting. The action may be performed with respect to the object” [col. 18, lines 29-33] “performing the action based on the setting may comprise transferring the object, copying the object, reformatting the object, watermarking the object, backing up the object, issuing a notification about the object, and/or running a script”) and the action, such as backing up the object (as part of a backup dataset), is performed on the object based on the setting which is associated with the tag.
Regarding claim 12,  Kirshenbaum discloses:
A non-transitory storage medium having stored therein instructions which, are executable by one or more hardware processors at least by ([0062] “the system 600 includes a non-transitory machine-readable storage medium (or storage media) 606 storing type-safe management instructions 608 executable on the processor(s) 604”);
to perform operations comprising: creating a tagset comprising a plurality of metadata tags at least by ([0018] “An "access key" can refer to any 
associating the metadata tags of the tagset with an object that resides in both first and second namespaces, and a type of the first namespace is different from a type of the second namespace at least by ([0008] “In some implementations, the data store can include a namespace that associates names with objects. An example of a namespace is a file system, in which objects are stored as files that are identified by filenames. Another example of a namespace is a key-value store, which stores associated key-value pairs.” [0043] “The same object can be bound to multiple names in the same namespace or in different namespaces”) and the names (tagset) associated with objects can refer to the same object in different namespaces (first and second namespaces) and the type of the first namespace is the filesystem with objects stored as files that are 
creating a first persona and a second persona wherein the object is considered as a first type of object to the first persona, and the object is considered as a second type of object to the second persona, and the second type of object is different from the first type of object at least by ([0018] “The process of Fig. 2A includes receiving (at 202), from a first requester, a first request to manage a first object associated with a first type of the multiple types, where the first request includes a first access key.” [0019] “The process of Fig. 2A further includes receiving (at 204), from a second requester, a second request to obtain access to an object, where the second request includes a second access key and an indication of a second type” [0021] “The process includes determining (at 206), based on the second access key, that the second request refers to the first object. It is noted that the second access key can be identical to the first access key, or alternatively, the second access key can be different from the first access key, but both the first and second access keys refer to the same object given the state of the data store 102 during the processing of the second request.” [0045] “Note another lookup function, e.g. path.lookupBooleanQ, can be used for primitive objects and can specify the expected type (e.g. a Boolean value) implicitly. The second request (received at 204 in Fig. 2A), the third request (received at 212 in Fig. 2B), and/or the fourth request (received at 222 in Fig. 2C) can include any of the foregoing lookup functions. Each of the lookup functions can return a reference to the object bound to the indicated path (e.g. path or combination of namespace and name), but only if the type of that object is compatible with the expected type.”) and the first and second personas are the first access key and the second access key, respectively, wherein each type of access key returns a path/sequence of names or a combination of namespace and name, depending on the type indicated in the request (same object appears as different types when the object information is returned based on the type specified in the request);
Kirshenbaum fails to disclose “enabling improved user access to the object by assigning the first persona and the second persona with the tagset so that the object is accessible using both a first access method associated with the first persona and using a second access method associated with the second persona; and the second access method is different from the first access method
enabling one of the personas to use the tagset to locate and access the object”
However, Cooley teaches the following limitations, enabling improved user access to the object by assigning the first persona and the second persona with the tagset so that the object is accessible using both a first access method associated with the first persona and using a second access method associated with the second persona at least by ([col. 8, lines 4-8] “The setting definition module may also receive a setting (step 620). The setting may be an access setting, a sharing setting, or any other suitable setting. Access settings may define read access, write access, modify access, copy access, and various other types of access.” [col. 9, lines 13-17] “FIG. 7 illustrates an exemplary computing device 702. Computing device 702 may include one or read or write to the word document based on settings 732 and 734. User Josh may request access to the same object 762, but he may be denied access based on settings 732 or 734…Chris and Amy may have a tag with the same text but with different access settings. For example, Chris may tag a digital picture, object 766, with tag 712. Tag 712 may be the text “Hawaii.” Chris may define setting 732, which is associated with tag 712, as no access for user Dad. Amy may tag a digital picture, object 776, with tag 726. Tag 726 may also be the text “Hawaii.” Amy may define setting 746, which is associated with tag 726, as full access for Dad. Dad may perform a search for all digital pictures with the tag “Hawaii”, discovering object 766 from Chris and object 776 from Amy. In some embodiments, discovering objects may refer to returning search results. Search results may be provided as links to an object. Based on the settings from each tag-setting database, Dad may not be able to access object 766, but may have full access to object 776, even though they are both tagged with the same text—“Hawaii.””) and fig. 7 shows the different user accounts/users 
and the second access method is different from the first access method enabling one of the personas to use the tagset to locate and access the object at least by ([col. 8, lines 4-8] “The setting definition module may also receive a setting (step 620). The setting may be an access setting, a sharing setting, or any other suitable setting. Access settings may define read access, write access, modify access, copy access, and various other types of access.” [col. 10, lines 25-40] “Chris and Amy may have a tag with the same text but with different access settings. For example, Chris may tag a digital picture, object 766, with tag 712. Tag 712 may be the text “Hawaii.” Chris may define setting 732, which is associated with tag 712, as no access for user Dad. Amy may tag a digital picture, object 776, with tag 726. Tag 726 may also be the text “Hawaii.” Amy may define setting 746, which is associated with tag 726, as full access for Dad. Dad may perform a search for all digital pictures with the tag “Hawaii”, discovering object 766 from Chris and object 776 from Amy. In some embodiments, discovering objects may refer to returning search results. Search results may be provided as links to an object. Based on the settings from each 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cooley into the teaching of Kirshenbaum because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kirshenbaum to further include the various access methods for accessing objects based on tag-related access permissions as in Cooley in order to protect sensitive objects from being accessed by unauthorized users.
Claims 13-17, 19-20 recite equivalent claim limitations as the method of claims 2-4, 6-9, except that they set forth the claimed invention as a non-transitory storage medium, as such they are rejected for the same reasons as applied hereinabove.

Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Cooley (US 8,108,359) and further in view of Calder (US 2018/0011643).
As per claim 10, claim 9 is incorporated, Kirshenbaum, Cooley fail to disclose “further comprising transmitting the backup dataset to a datacenter for storage, and the tags and personas are either stored at an entity that transmits the backup dataset, or the tags and personas are transmitted to the datacenter for storage along with the backup dataset”
However, Calder teaches the above limitation at least by ([0006] “a backup data object is transmitted to the selected storage node.” [0031] “Backup data may be stored in the storage nodes 10 a, 10 b” [0039] “FIG. 4a illustrates an example of a data structure of the backup management data structures 26, which is maintained by the storage node selection logic 210 in the form of a table for storing and retrieving user-defined parameters for selection criteria. Accordingly, a user such as the user U1 (FIG. 4a ) may input into the storage node selection logic 210 the required minimum level of security, such as level SR2, for example, to be provided by the storage node selected by the storage node selection logic 210.” [0073] “…a Put Request which requests that an enclosed entity such as data objects created in a backup of a data set D1, D2, D3 . . . ,”) and Fig. 1 shows that the data structure of the backup management data structures 26 that is stored in the storage controller 4 which is responsible for transmitting the backup data object to the storage nodes 10a,10b (the entity that transmits the backup dataset); Fig. 4 shows that the data structure stored within the backup management data structures on the storage controller 4 stores the user identifiers, U1, U2..., (personas) and data set identifiers (tags), D1, D2…, corresponding to backup data objects …. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Calder into the teaching of Kirshenbaum, Cooley because the references similarly disclose the processing and retrieval of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include transmitting of the backup dataset and storing of tags/personas within the transmitting entity as in Calder in order to enable redundancy within the system so as to prevent data loss.
Claims 18 recites equivalent claim limitations as the method of claim 10, except that it sets forth the claimed invention as a non-transitory storage medium, as such it is rejected for the same reasons as applied hereinabove.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Cooley (US 8,108,359) and further in view of Makkar (US 8,484,259).
As per claim 11, claim 1 is incorporated, Cooley further discloses:
wherein one of the metadata tags in the tagset is a user-defined tag at least by ([col. 3, lines 40-51] “tags may refer to user-defined metadata. User-defined metadata may describe embedded data or information within data that describes or further defines the data. User-defined metadata may be any metadata controlled or set by the user. User-defined metadata may include device metadata such as digital-picture-date stamps, camera settings, or any other suitable metadata. For example, a user may define date stamps that appear in a digital photo's metadata by adjusting the date during the initial digital camera 
Kirshenbaum, Cooley fail to disclose “and another of the metadata tags in the tagset is a virtual tag”
However, Makkar teaches the above limitation at least by ([cols. 10-11, lines 47-49, 65-6] “The MDS 54 stores data object metadata, which can include metadata specified by users, inferred metadata and/or system-generated metadata… There are two types of inferred metadata: 1) latent and 2) system-generated. Latent inferred metadata is metadata in a data object which can be extracted automatically from the object and tagged on the object (examples include Genre, Album in an MP3 object, or Author, DocState in a Word document). System-generated inferred metadata is metadata generated by the server system 202 and includes working set information (e.g., access order information used for object prefetching)) and the virtual tags in the tagset are the tags for the latent inferred or the system generated metadata.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Makkar into the teaching of Kirshenbaum, Cooley because the references similarly disclose the processing and retrieval of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the metadata tags or attributes as in combination of references to further include  Makkar so that the system is able to define tags in addition to the user.

Response to Arguments
The following is in response to the amendment filed on 02/12/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 9, applicant argues that the Examiner has characterized the art in an inconsistent manner, and then applied the inconsistent characterizations to reject claims 1 and 12. In this regard. Applicant notes that it is entitled to a consistent interpretation and application of the art, and inasmuch as the rejection is defective in this regard, the rejection should be withdrawn. By way of illustration, the Examiner has alleged that the "access keys or names” disclosed in Kirshenbaum correspond to the claimed "tagsets," stating "...and the access keys or names, which can include a sequence of names or paths associated with each object, are the tagsets...” Final OA at 3. Emphasis added. Elsewhere in the Final OA, the Examiner has alleged that the "access key” of Kirshenbaum corresponds to the claimed "persona,” stating "...and the first and second personas are the first access key and the second access key...” Final OA at 5. Emphasis added. As clearly illustrated by these examples, the Examiner has applied two different, and inconsistent, characterizations (i.e., 'tagset,' and 'persona') to the same element (i.e., 'access key') of Kirshenbaum, and then based the rejection on those inconsistent characterizations. As such, the Examiner has also failed to give due consideration to the distinction drawn in the claims 
In response to the preceding argument, examiner respectfully submits that the current rejection does not recite “that the "access keys or names” disclosed in Kirshenbaum correspond to the claimed "tagsets," stating "...and the access keys or names, which can include a sequence of names or paths associated with each object, are the tagsets...””, as mentioned by the applicant. That is, as in the current rejection, [0018] of Kirshenbaum discloses names/sequences of names (tagsets/metadata tags) that can be used as access keys. [0021] of Kirshenbaum discloses distinct access keys that can access/refer to the same object (the first and second access keys are the different access methods). The examiner has mapped the tagsets and plurality of metadata tags to the names/sequence of names as in the aformentioned citations from Kirshenbaum while the first and second access methods in the claims are mapped to the disclosed access keys as also in the aforementioned citations from Kirshenbaum. This interpretation, by the examiner, is not inconsistent nor does it contradict any of the claim’s requirements.

Applicant’s further arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM P BARTLETT/
Examiner, Art Unit 2169